DETAILED ACTION
This office action is in response to communication filed on 05/09/2022. Claims 1 and 9 have been amended. Claims 16 and 17 have been added. Claims 6 and 7 have been canceled. Claims 1-5 and 8-17 are pending on this application.


Allowable Subject Matter
Claims 1-5 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Liu et al. Pub. No. 2011/0290987.
Figs. 2,  3 and 4 of Liu et al. disclose a method for light (14, 15) -to-digital conversion (17) comprising the steps of: - setting a time integrator circuit (20; setting time of integration 20) into a reference condition (reference condition of integration circuit 20), starting to integrate charge from a sensor device (charge from 15, 14) for the duration of an integration time (integration time of 20; see paragraph 0025), generating an integration signal (output of 20) indicative of the integrated charge (integrated charged to capacitor 24, 27), - comparing (39) the integration signal (output of 20) with an adjustable reference signal (30), - generating a first count ( B0, B1, B2, B3 from first counting circuit 40; paragraph 0025) when the comparison (comparison of 39)  indicates that the integration signal (52) has reached an integration range ( range of VREFP and VREFN) wherein the integration range ( range of VREFP and VREFL) is defined by a low and a high voltage (VREFN and VREFP voltage), - generating a second count (8bit) when the comparison (comparison of 39)  indicates that the integration signal (52) has reached the adjustable reference signal (30; see Fig. 4 and paragraph 0028 for discloses the adjusting of reference signals 54), - incrementing the adjustable reference signal (incrementing of reference signals 54) in discrete steps (discrete steps of 54) when a second count (8 bit) has been generated, - resetting (RST of 24, 25, 28, 29)  the time integrator circuit (20) into the reference condition (Paragraph 0031 discloses "When the logic circuit 44 knows the number of triangle-wave signals reaches the threshold value according to the plurality of first counting signals BO~B3, it produces the reset signal RST to reset the integration circuit 20 for re-integrating the light sensing signal to produce the next new integration signal 52"), when the comparison (comparison of 39)  indicates that the integration signal (52) has reached the integration range (VREFP -VREFN), - collecting (collecting by 49) the generated first counts (B0, B1, B2, B3)  as first count signal (first count circuit 40) and the generated second counts (8bit) as second count signal (second count of 46), and - generating a digital output signal (digital output of 48; See Fig. 12 for discloses digital output of ADC 17) depending on the first count signal (B0...B3) and the second count signal (8bit).  

With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach:  wherein the integration time is subdivided into partial integration times using a clock signal, an initial partial integration time is defined as a time stamp at which the first of second counts is generated after starting to integrate charge from a photo sensor device or resetting the time integrator circuit into the reference condition, and - an intermediate partial integration time is defined as a time stamp at which a further of second counts is generated after the initial partial integration time and before resetting the time integrator circuit into the reference condition, wherein the digital output signal is determined by the following equation:

    PNG
    media_image1.png
    50
    429
    media_image1.png
    Greyscale

wherein ADC-OUT, CTLOUT, CTCOUT, Te, and Tc denote the digital output signal, the first count signal, the second count signal, the initial partial integration time and the intermediate partial integration time, respectively.

With respect to claim 9, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein the integration time is subdivided into partial integration times using a clock signal, " an initial partial integration time is defined as a time stamp at which the first of second counts is generated after starting to integrate charge from a photo sensor device or resetting the time integrator circuit into the reference condition, and - an intermediate partial integration time is defined as a time stamp at which a further of second counts is generated after the initial partial integration time and before resetting the time integrator circuit into the reference condition, and wherein the digital output signal is determined by the following equation

    PNG
    media_image1.png
    50
    429
    media_image1.png
    Greyscale
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

05/18/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845